Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
This application contains claims 1-6 are directed to the following patentably distinct species: 
Fig. 5;
Fig. 7; and
Fig. 10.
The species are independent or distinct because:
Fig. 5 having the circuit board 2 connect to the metal substrate 21 through the insulating substrate 22 and the solder 25a/25b;
Fig. 7 having the LED devices electrically connect through wires 52 to conductive patterns 23a/23b which form in the resin frame 53 and the circuit board 2’ connect to the metal substrate 21 through the insulating substrate 22 and connecting electrodes 24a/24b;
Fig. 10 having the resin frame 53 and the circuit board 2 directly contact the ceramic substrate 30.
In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which Currently, no claim is believed to be generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
The species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification.
The species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter.
The species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

In this instance, the species or groupings of patentably indistinct species require a different field of search is applied because the mutually exclusive characteristics requires different classes/subclasses, different search strategies or search queries (e.g. different classes/subclasses are H01L33/486, H01L25/0753 and H01L33/56).  The searches do not overlap. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Since the application is an international application, the writing restriction/election has been requested.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG Q TRAN whose telephone number is (571)270-3259.  The examiner can normally be reached on Monday-Thursday (9am-4pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 5712721670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRANG Q TRAN/Primary Examiner, Art Unit 2811